OPINION

Per Curiam:

This appeal is from a judgment entered on a jury verdict, awarding actual and punitive damages for fraud.
*111Appellant made no motion for a directed verdict, NRCP 50(a), or for judgment notwithstanding the verdict, NRCP 50(b), or for a new trial, NRCP 59(a). However, on appeal, appellant urges that the evidence fails to support the judgment. We will not consider this contention. See: Price v. Sinnott, 85 Nev. 600, 460 P.2d 837 (1969); NRCP 50(b), as amended in 1971.
Similarly, we decline to consider an objection first proffered on appeal concerning a jury instruction on burden of proof. NRCP 51; Fireman’s Fund Ins. v. Shawcross, 84 Nev. 446, 442 P.2d 907 (1968); Shoshone Coca Cola v. Dolinski, 82 Nev. 439, 420 P.2d 855 (1966).
Having considered appellant’s other contentions, we believe appellant has demonstrated no error, properly preserved for review, which affected substantial rights of the parties.